Per Curiam.
This is an action by Alice Mussack against the estate of Pearl B. Gordon, based on an alleged oral promise of the deceased to pay her for living in the Gordon home “as a member of his family during his lifetime.” The county court rejected the claims as barred by the statute of limitations. On appeal to the district court for Burt county the action was dismissed.
We have carefully considered the record and find- the same to be without prejudicial error. The judgment is therefore
Affirmed.